WOODS, Circuit Judge.
Suit to enjoin infringement of the second claim of letters pa tent No. 327,209 issued September 29, 1885, to the complainant. The following is the claim:
“(2) As a new article of manufacture, a washtub, sink, and other articles, made substantially as herein described, the upper edges of tho vessel of metal strips, F, having flanges imbedded in the outer and inner surfaces of the cement or cement compound, as and for the purposes set forth.”
The proof show’s that, before the issue of this patent, tubs and other articles had been made of marble, slate, and soapstone, with metal edges fastened on w’ith screws or nails, and cement tubs bad been made with wooden protection upon their edges. The *182mechanical difference between the metal edges of the complainant’s tub, and those of the older tubs of marble or slate, is that the former, being imbedded in the cement, adhere without other fastenings; this imbedding being effected in the process of casting or molding the tubs. There was, it is plain, no invention in the conception or design of a metal edge for a tub or other vessel made of cement. The claim is not for a process, but simply for an article of manufacture; but, if it were possible to include in it the process of manufacture, it would still be without novelty. Patentsi No. 114,946 (James J. Johnston) and No. 180,794 (F. Schaf-fer) show articles of manufacture (artificial stones and building blocks) made of cement or cement compounds, with metal casings or facings attached or imbedded in the same manner. The patent in suit must therefore be deemed void for want of novelty. Decree accordingly.